INVESTMENT MANAGEMENT TRUST AGREEMENT
 
This Agreement is made as of January 16, 2008 by and between Asia Special
Situation Acquisition Corp. (the “Company”) whose principal office is located at
P.O. Box 309GT, Ugland House, South Church Street, George Town, Grand Cayman,
Cayman Islands and Continental Stock Transfer & Trust Company (“Trustee”)
located at 17 Battery Place, New York, New York 10004.
 
WHEREAS, the Company’s Registration Statement on Form S-1, File No. 333-145163
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective on January 16, 2008 by the Securities and
Exchange Commission (“Effective Date”); and
 
WHEREAS, the Company has issued securities in a private placement (the
“Placement”); and
 
WHEREAS, Maxim Group LLC (“Maxim”) is acting as the representative of the
underwriters (the “Underwriters”); and
 
WHEREAS, as described in the Company’s Registration Statement, (i) in accordance
with the Company’s Amended and Restated Certificate of Incorporation,
$100,000,000 of the net proceeds of the IPO ($115,000,000 if the Underwriters’
over-allotment option is exercised in full), (ii) in accordance with the
Subscription Agreement, dated as of January 16, 2008, among the Company and
certain purchasers, $5,725,000 of the gross proceeds of the Placement (together
with the IPO proceeds, the “Base Deposit”), and (iii) in accordance with the
Underwriting Agreement, dated January 16, 2008, between the Company and Maxim,
as representative of the Underwriters, an additional $3,000,000 ($3,450,000 if
the Underwriters’ over-allotment option is exercised in full), representing a
portion of the Underwriters’ discount (the “Deferred Discount”), $100,000,000
will be delivered to the Trustee to be deposited and held in a trust account for
the benefit of the Company, the public holders of the Ordinary Shares, par value
$.0001 per share, of the Company (“Ordinary Shares”) included in the units of
the Company’s securities issued in the IPO (the “Units”) and Maxim and the
Underwriters. The amount to be delivered to the Trustee will be referred to
herein as the “Property,” the stockholders for whose benefit the Trustee shall
hold the Property will be referred to as the “Public Stockholders,” and the
Public Stockholders, the Company and Maxim and the Underwriters will be referred
to together as the “Beneficiaries”; and
 
WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
 
1.   Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:
 
(a)    Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement, in segregated trust accounts (“Trust Account”)
established by the Trustee with at J.P. Morgan Chase Bank N.A. and at a
brokerage institution selected by the Trustee;
  
(b)    Manage, supervise and administer the Trust Account subject to the terms
and conditions set forth herein;
 

--------------------------------------------------------------------------------


 
(c)    In a timely manner, upon the written instruction of the Company, to
invest and reinvest the Property in any “Government Security” or in money market
funds selected by the Company meeting the conditions specified in Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, as determined
by the Company. As used herein, “Government Security” means any Treasury Bill
issued by the United States, having a maturity of one hundred and eighty days or
less;
 
(d)    Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;
 
(e)    Promptly notify the Company of all communications received by it with
respect to any Property requiring action by the Company;
 
(f)    To the extent that the information is in the possession of the Trustee,
supply any necessary information or documents as may be requested by the Company
in connection with the Company’s preparation of the tax returns for the Trust
Account or the Company;
 
(g)    Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company and/or Maxim to do so;
 
(h)    Render to the Company, and to such other person as the Company may
instruct, monthly written statements of the activities of and amounts in the
Trust Account reflecting all receipts and disbursements of the Trust Account;
 
(i)    Commence liquidation of the Trust Account upon receipt of the Officers
Certificate signed by the President and Chief Executive Officer in accordance
with the terms of a letter (“Termination Letter”), in a form substantially
similar to that attached hereto as Exhibit A or Exhibit B, signed on behalf of
the Company by its President and Chief Executive Officer, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account only as directed in the Termination Letter and the other documents
referred to therein, as part of the Company’s automatic plan of dissolution and
liquidation. The Trustee understands and agrees that, except as provided in
Section 3(j) and Section 2 hereof, disbursements from the Trust Account shall be
made only pursuant to a duly executed Termination Letter, together with the
other documents referenced herein, including, without limitation, an
independently certified oath and report of inspector of election in respect of
the stockholder vote in favor of the Business Combination (as hereinafter
defined). As used in this Agreement, the term “Business Combination” means the
acquisition by the Company, through capital stock exchange, control through
contractual arrangements, asset or stock acquisition of, or similar business
combination with, one or more entities located in Asia as more fully described
in the prospectus forming a part of the Registration Statement; and
 
2.   Limited Distributions of Income on Property.
 
(a)    If there is any income tax obligation relating to the income from the
Property in the Trust Account, then, at the written instruction of the Company,
the Trustee shall disburse to the Company or the Internal Revenue Service by
wire transfer out of the Property in the Trust Account, the amount indicated by
the Company as required to pay income taxes.
 
2

--------------------------------------------------------------------------------


 
(b)    Upon written request from the Company stating that such distribution
pursuant to this Section 2(b) shall be used to fund the working capital
requirements of the Company and the costs related to identifying, researching
and acquiring a prospective target business, in each case as described in the
prospectus that forms a part of the Registration Statement, the Trustee shall
distribute to the Company an amount equal to $2,000,000 of the income earned and
collected on the Base Deposit through the last day of the month immediately
preceding the date of receipt of the Company’s written request.
 
(c)     Upon receipt by the Trustee of a written instruction from the Company
for distributions from the Trust Account in connection with a plan of
dissolution and distribution, signed by on behalf of the Company in accordance
with Section 3(a) of this Agreement, certifying as true, accurate and complete
(i) a statement of the amount of actual expenses incurred or, where known with
reasonable certainty, imminently to be incurred by the Company in connection
with its dissolution and distribution, (ii) any amounts due to pay creditors or
required to reserve for payment to creditors, and (iii) the sum of (i) and (ii),
the Trustee shall distribute to the Company an amount, as directed by the
Company in the instruction letter, up to the sum of (i) and (ii) as indicated in
the instruction letter.


(d)   Except as provided in this Section 2, no other distributions from the
Trust Account shall be permitted except in accordance with Sections 1(i) and
3(j) hereof.
 
3.   Agreements and Covenants of the Company. The Company hereby agrees and
covenants:
 
(a)    To provide all instructions to the Trustee hereunder in writing, signed
by the Company’s President and Chief Executive Officer. In addition, except with
respect to its duties under paragraph 1(i) and 3(j), the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith believes to be given by
any one of the persons authorized above to give written instructions, provided
that the Company shall promptly confirm such instructions in writing;


(b)  The Company shall provide Maxim with a copy of any Termination Letters,
Officers Certificates and/or any other correspondence that it sends to the
Trustee with respect to any proposed withdrawal from the Trust Account promptly
after it sends same;
 
(c)    To hold the Trustee harmless and indemnify the Trustee from and against
any and all expenses, including reasonable counsel fees and disbursements, or
loss suffered by the Trustee in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any income
earned from investment of the Property, except for expenses and losses resulting
from the Trustee’s gross negligence or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this paragraph, it shall notify the Company in writing of
such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim, provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company. The Company may participate in such action
with its own counsel at its own expense;
 
3

--------------------------------------------------------------------------------


 
(d)    Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that said
transaction processing fees shall be deducted by the Trustee from the
disbursements made to the Company pursuant to Section 2(b). The Company shall
pay the Trustee the initial acceptance fee and first year’s fee at the
consummation of the IPO and thereafter on the anniversary of the Effective Date.
The Trustee shall refund to the Company the annual fee (on a pro rata basis)
with respect to any period after the liquidation of the Trust Fund. The Company
shall not be responsible for any other fees or charges of the Trustee except as
set forth in this Section 3(c) and as may be provided in Section 3(b) hereof (it
being expressly understood that the Property shall not be used to make any
payments to the Trustee under such Sections);
 
(e)    That, in the event that the Company consummates a Business Combination
and the Trust Account is liquidated in accordance with Section 1(i) hereof, an
independent party designated by Maxim shall act as the inspector of election to
certify the results of the stockholder vote;
 
(f)    That the Officers Certificate referenced in Sections 1(i) and 3(j) hereof
shall require the Company’s President and Chief Executive Officer to each
certify the following (wherever applicable): (1) prior to the LOI Termination
Date (as defined herein), the Company has entered into a bona fide Letter of
Intent (as defined herein) with a target business; and/or (2) prior to the LOI
Termination Date, the Company has entered into a Business Combination with a
target business, the terms of which are consistent with the requirements set
forth in the Registration Statement; and/or (3) prior to the Second Termination
Date (as defined herein), the Company has entered into a Business Combination
with a target business, the terms of which are consistent with the requirements
set forth in the Registration Statement; and (4) the Board of Directors (the
“Board”) pursuant to the unanimous written consent of the Board has approved
(where applicable): (i) the Letter of Intent; and/or (ii) the Business
Combination. A copy of such consent and the Letter of Intent and/or the
definitive agreement relating to the Business Combination so approved shall be
attached as an exhibit to the Officers Certificate;
 
(g) In connection with any vote of the Company’s stockholders regarding a
Business Combination, to provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and tabulating
stockholder votes verifying the vote of the Company’s stockholders regarding
such Business Combination;
 
(h)  In the event the over-allotment option is exercised in full, the Company
shall be prohibited from receiving distributions of income earned on the Base
Deposit until after the first $600,000 of income is earned on the Base Deposit
(net of taxes payable), which amount shall be added to the Base Deposit
resulting in amount of $10.00 for each share represented by certificates held by
Public Stockholders;
 
(i)  Within five business days after the Underwriters’ over-allotment option (or
any unexercised portion thereof) expires or is exercised in full, to provide the
Trustee notice in writing (with a copy to the Underwriters) of the total amount
of the Deferred Fee and Deferred Discount; and
 
(j)  Intentionally left blank.


4

--------------------------------------------------------------------------------


 
  (k)  (i)    Subject to the limitations and conditions set forth in paragraph
(ii) of this section 3(j) or subject to an affirmative vote or consent of the
holders of at least 95% of the Company’s outstanding ordinary shares to amend
the Company’s Amended and Restated Memorandum and Articles of Association, as
soon as practicable after the date 18 months from the date of this Agreement
(the “LOI Termination Date”) (or 24 months from the date hereof in the event the
Company has executed a Letter of Intent (defined below) prior to the LOI
Termination Date but failed to consummate a Business Combination (“Second
Termination Date”)), instruct the Trustee to commence liquidation of the Trust
Account as part of the Company’s automatic plan of dissolution and liquidation
in accordance with the Company’s Amended and Restated Memorandum and Articles of
Association. The Trustee, upon receiving written instruction from the Company
and Maxim, shall deliver a notice to Public Stockholders of record as of the LOI
Termination Date or Second Termination Date, whichever the case may be, by U.S.
mail or via the Depository Trust Company (“DTC”), within five days of receiving
instructions from the Company to do so, notifying the Public Stockholders of
such event. The Trustee shall deliver to each Public Stockholder its ratable
share of the Property against satisfactory evidence of delivery of the stock
certificates by the Public Stockholders to the Company through DTC, its Deposit
Withdraw Agent Commission (“DWAC”) system or as otherwise presented to the
Trustee.
 
(ii)   Paragraph (i) of this Section 3(j) shall be subject to the following
conditions and limitations:


(x)     If the Company has entered into a bona fide, executed letter of intent,
agreement in principle or engagement letter (a “Letter of Intent”) for a
Business Combination prior to the LOI Termination Date, then the Company shall
not be required to send an instruction letter to the Trustee relating to the
liquidation of the Trust Account until the earlier of a Business Combination or
the Second Termination Date.
 
(y)    On the date on which the Trustee is to begin delivery to each Public
Stockholder of its ratable share of the Property, the Company shall provide
written instructions to the Trustee to deliver the Property according to the
following schedule: First, to each Public Stockholder an amount equal to $10.00
for each share represented by certificates delivered by such Public Stockholder
to the Company or the Trustee as prescribed in Paragraph (i) of Section 3(j) of
this Agreement, and Second, to deliver to each Public Stockholder the remainder,
if any, of its ratable share of the Property.


4.   Limitations of Liability. The Trustee shall have no responsibility or
liability to:
 
(a)    Take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;
 
(b)    Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;
 
(c)    Change the investment of any Property, other than in compliance with
Section 1(c);
 
(d)    Refund any depreciation in principal of any Property;
 
5

--------------------------------------------------------------------------------


 
(e)    Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;
 
(f)    The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;
  
(g)    Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
 
(h)    Prepare, execute and file tax reports, income or other tax returns and
pay any taxes with respect to income and activities relating to the Trust
Account, regardless of whether such tax is payable by the Trust Account or the
Company (including but not limited to income tax obligations), it being
expressly understood that as set forth in Section 1(i), if there is any income
or other tax obligation relating to the Trust Account or the Property in the
Trust Account, as determined from time to time by the Company and regardless of
whether such tax is payable by the Company or the Trust, at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account an amount specified by the Company as owing to
the applicable taxing authority, which amount shall be paid directly to the
Company by electronic funds transfer, account debit or other method of payment,
and the Company shall forward such payment to the taxing authority
 
(i)     Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 2(a), 2(b) or 2(c) above.
 
5.   Certain Rights Of Trustee.
 
(a)    Before the Trustee acts or refrains from acting, it may require an
Officers Certificate or opinion of counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers Certificate or opinion of counsel. The Trustee may consult with
counsel and the advice of such counsel or any opinion of counsel shall be full
and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.
 
(b)    The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.
 
(c)    The Trustee shall not be liable for any action it takes or omits to take
in good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Agreement.   
 
6

--------------------------------------------------------------------------------


 
(d)    The Trustee shall not be responsible for and makes no representation as
to the validity or adequacy of this Agreement; it shall not be accountable for
the Company’s use of the proceeds from the Trust Account. Notwithstanding the
effective date of this Agreement or anything to the contrary contained in this
Agreement, the Trustee shall have no liability or responsibility for any act or
event relating to this Agreement or the transactions related thereto which
occurs prior to the date of this Agreement, and shall have no contractual
obligations to the Beneficiaries until the date of this Agreement.
 
6.   No Right of Set-Off. The Trustee waives any right of set-off or any right,
title, interest or claim of any kind that the Trustee may have against the
Property held in the Trust Account. In the event that the Trustee has a claim
against the Company under this Agreement, including, without limitation, under
Section 3(b), the Trustee will pursue such claim solely against the Company and
not against the Property held in the Trust Account.


7.   Termination. This Agreement shall terminate as follows:
 
(a)    If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall continue to act
in accordance with the terms of this Agreement. At such time that the Company
notifies the Trustee that a successor trustee has been appointed by the Company
and has agreed to become subject to the terms of this Agreement, the Trustee
shall transfer the management of the Trust Account to the successor trustee,
including, but not limited to, the transfer of copies of the reports and
statements relating to the Trust Account, whereupon this Agreement shall
terminate; provided, however, that, in the event that the Company does not
locate a successor trustee within ninety days of receipt of the resignation
notice from the Trustee, the Trustee may, but shall not be obligated to, submit
an application to have the Property deposited with the United States District
Court for the Southern District of New York and upon such deposit, the Trustee
shall be immune from any liability whatsoever that arises due to any actions or
omissions to act by any party after such deposit;
  
(b)    At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b); or
 
(c)    At such time that the Trustee has completed the liquidation of the Trust
Account and distributed the Property in accordance with Sections 1(i) and 3(j)
hereof, this Agreement shall terminate except with respect to Section 3(b).
 
8.   Miscellaneous.
 
(a)    The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. The Trustee shall not be liable for any
loss, liability or expense resulting from any error in an account number or
other identifying number, provided it has accurately transmitted the numbers
provided.
 
7

--------------------------------------------------------------------------------


 
(b)    This Agreement shall be governed by and construed and enforced in
accordance with the laws of New York, without giving effect to conflict of laws.
It may be executed in several counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument. Facsimile
signatures shall constitute original signatures for all purposes of this
Agreement.
 
(c)    This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of Maxim, who, along
with each other Underwriter, the parties specifically agree, is and shall be a
third party beneficiary for purposes of this Agreement; and provided further,
any amendment to Section 3(j) shall require the consent of 95% of the Public
Stockholders. As to any claim, cross-claim or counterclaim in any way relating
to this Agreement, each party waives the right to trial by jury.


(d)    The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the State and County of New York for purposes of
resolving any disputes hereunder. The parties hereto irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive, and hereby waive any
objection to such exclusive jurisdiction and accept such venue, and waive any
objection that such courts represent an inconvenient forum.
 
(e)    Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:
 
if to the Trustee, to:


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson and Frank A. Di Paolo
Fax No.: (212) 509-5150
 
if to the Company, to:
 
Asia Special Situation Acquisition Corp.
P.O. Box 309GT, Ugland House
South Church Street
George Town, Grand Cayman
Cayman Islands
Attn: Angela Ho
 
in either case with a copy to:
 
Maxim Group LLC
405 Lexington Avenue
New York, New York 10174
Attn: Clifford A. Teller
Fax No.: (212) 895-3783
 
8

--------------------------------------------------------------------------------




and
 
Richardson & Patel LLP
405 Lexington Avenue, 26th Floor
New York, New York 10174
Attn: Jody R. Samuels, Esq.
Fax No.: (212) 907-6687
 
(f)    This Agreement may not be assigned by the Trustee without the prior
written consent of the Company and Maxim.
 
(g)    Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.


IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.
 
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee
 
By: /s/ Frank Di Paolo ______________________
Name: Frank Di Paolo
Title: Chief Financial Officer
 
ASIA SPECIAL SITUATION ACQUISITION CORP.
 
By: /s/ Angela Ho___________________________       
Name: Angela Ho
Title: Chief Executive Officer
 
9

--------------------------------------------------------------------------------


 
EXHIBIT A
[Letterhead of Company]
 
[Insert date]
 
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004


 Attn: Steven G. Nelson 
 
Re:   Trust Account No. [ ] Termination Letter
 
Gentlemen:
 
Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Asia Special Situation Acquisition Corp. (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of January 16, 2008 (“Trust
Agreement”), this is to advise you that the Company has entered into an
agreement (“Business Agreement”) with __________________ (“Target Business”) to
consummate a business combination with a Target Business (“Business
Combination”) on or about [_______]. The Company shall notify you at least 48
hours in advance of the actual date of the consummation of the Business
Combination (“Consummation Date”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.
 
In accordance with paragraph [___] of the Amended and Restated Memorandum and
Articles of Association, the Business Combination has been approved by the
stockholders of the Company and by the Public Stockholders holding a majority of
the IPO Shares cast at the meeting relating to the Business Combination, and
Public Stockholders holding less than 35% of the IPO Shares have voted against
the Business Combination and given notice of exercise of their redemption rights
described in paragraph [___] of the Amended and Restated Memorandum and Articles
of Association of the Company. Pursuant to Section 2(c) of the Trust Agreement,
we are providing you with [an affidavit] [a certificate] of __________, which
verifies the vote of the Company’s stockholders in connection with the Business
Combination. In accordance with the terms of the Trust Agreement, we hereby
authorize you to commence liquidation of the Trust Account to the effect that,
on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct in writing on the Consummation Date.
 
On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated or will,
concurrently with your transfer of funds to the accounts as directed by the
Company, be consummated, and (ii) the Company shall deliver to you written
instructions with respect to the transfer of the funds held in the Trust Account
(“Instruction Letter”). You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the counsel’s
letter and the Instruction Letter in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company of the same and the Company shall direct you as to whether such
funds should remain in the Trust Account and be distributed after the
Consummation Date to the Company or be distributed immediately and the penalty
incurred. Upon the distribution of all the funds in the Trust Account pursuant
to the terms hereof, the Trust Agreement shall be terminated.
 
10

--------------------------------------------------------------------------------


 
In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then,
upon receipt of written instruction from the Company, the funds held in the
Trust Account shall be reinvested as provided in the Trust Agreement on the
business day immediately following the Consummation Date as set forth in the
notice. 
 

       
Very truly yours,
     
ASIA SPECIAL SITUATION ACQUISITION CORP.
 
   
   
    By:      

--------------------------------------------------------------------------------

    Cc: Maxim Group LLC  

 
11

--------------------------------------------------------------------------------


 
EXHIBIT B
 
[Letterhead of Company]
 
[Insert date]
 
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004


 Attn: Herb Lemmer, Vice President
 
Re:   Trust Account No. [ ] Termination Letter
 
Gentlemen:
 
Pursuant to paragraphs 1(i) and 2(e) of the Investment Management Trust
Agreement between Asia Special Situation Acquisition Corp. (“Company”) and
Continental Stock Transfer & Trust Company (“Trustee”), dated as of January 16,
2008 (“Trust Agreement”), this is to advise you that the Company has been unable
to effect a Business Combination with a Target Company within the time frame
specified in the Company’s Memorandum and Articles of Association, as described
in the Company’s prospectus relating to its IPO.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account. The Company has appointed [ ] to
serve as its Designated Paying Agent; accordingly, you will notify the Company
and the “Designated Paying Agent” in writing as to when all of the funds in the
Trust Account will be available for immediate transfer (the “Transfer Date”).
The Designated Paying Agent shall thereafter notify you as to the account or
accounts of the Designated Paying Agent that the funds in the Trust Account
should be transferred to on the Transfer Date so that the Designated Paying
Agent may commence distribution of such funds in accordance with the Company’s
instructions. You shall have no obligation to oversee the Designated Paying
Agent’s distribution of the funds. Upon the payment to the Designated Paying
Agent of all the funds in the Trust Account, the Trust Agreement shall terminate
in accordance with the terms thereof.
 

       
Very truly yours,
     
ASIA SPECIAL SITUATION ACQUISITION CORP.
 
   
   
    By:      

--------------------------------------------------------------------------------

    Cc: Maxim Group LLC  

 
12

--------------------------------------------------------------------------------


 
EXHIBIT C


AUTHORIZED INDIVIDUAL(S)
 
AUTHORIZED
TELEPHONE NUMBER(S)
 
 
 
 
 
 
Company:
 
 
 
 
 
Asia Special Situation Acquisition Corp.
P.O Box 309GT, Ugland House
South Church Street
George Town, Grand Cayman
Cayman Islands
Attn: Angela Ho
 
 
 
(407) 805-0879
 
 
 
Maxim
405 Lexington Avenue
New York, New York 10174
Attn: Clifford A. Teller 
 
 (212) 895-3500
 
 
 
Trustee:
 
 
 
 
 
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Frank Di Paolo, CFO
 
 (212) 845-3270

 
13

--------------------------------------------------------------------------------



SCHEDULE A


Schedule of fees pursuant to Section 3(c) of Investment Management Trust
Agreement
between Asia Special Situation Acquisition Corp. and
Continental Stock Transfer & Trust Company


Fee Item
Time and method of payment
Amount
Initial acceptance fee
Initial closing of IPO by wire transfer
$ 1,000.00
Annual fee
First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check
$ 3,000.00
Transaction processing fee for disbursements to Company under Sections 2(a) and
2(b)
Deduction by Trustee from disbursement made to Company under Section 2(b)
$ 250.00

 

        Agreed:       Asia Special Situation Acquisition Corp.  
   
   
  Dated: January 16, 2008 By:   /s/ Angela Ho  

--------------------------------------------------------------------------------

Angela Ho   Chief Executive Officer


        Continental Stock Transfer & Trust Co.  
   
   
    By:   /s/ Frank Di Paolo  

--------------------------------------------------------------------------------

Authorized Officer

 
14

--------------------------------------------------------------------------------


 